JS44C/SDNY                        Case 1:19-cv-04074 Document  2 Filed
                                                      CIVIL COVER SHEET05/07/19 Page 1 of 2
REV. 06/01/17
                         The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
                         other papers as required by law. except as provided by local rules of court. This form, approved by the Judicial Conference of the
                         United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.


PLAINTIFFS                                                                                   DEFENDANTS
CHRISTINE GRABLIS, individually;                                                             ONECOIN LTD ., a foreign corporation; RUJA IGNATOVA, an individual;
and on behalf of All Others Similarly Situated                                               KONSTANTIN IGNATOV, an individual; SEBASTIAN GREENWOOD, an
                                                                                             individual; and MARK SCOTT, an individual
ATTORNEYS (FIRM NAME. ADDRESS. AND TELEPHONE NUMBER                                          ATTORNEYS (IF KNOWN)
Michael L. Braunstein, Esq ., 3 Eberling Drive, New City, NY 10956,
mbraunstein@braunsteinfirm.com, (845) 642-5062


CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE Fil ING AND WRITE A BRIEF STATEMENT OF CAusa
                 (DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

15 U.S.C. § 77v and 15 U.S.C. §§ 77I(a)(1) and 77o(a)

                                                                                                                                                        Judge Previously Assigned
Has this action, case , or proceeding, or one essentially the same been previously filed in SONY at any time? No[Z]Yes O


If yes, was this case Vol.       D lnvol. D       Dismissed. No       D    Yes   D   If yes, give date _ _ _ _ _ _ _ _ _ _ & Case No. _ _ _ _ _ _ _ __

Is 'llllS AN INTERNATIONAL ARBITRATION CASE!            No@                Yes   0
(PLACE AN {x] IN ONE BOX ONL YJ                                           NATURE OF SUIT
                                 TORTS                                                                                        AC TIONS UNDER STATIJTES



CONTRACT                         PERSONAL INJURY                PERSONAL INJURY              FORFEITIJRE/PENAL TY             BANKRUPTCY                     OTHER STATIJTES
                                                                I J 367 HEALTHCARE/
I 1110                                                                                                                                                       I ) 375 FALSE CLAIMS
                INSURANCE        I )310AIRPLANE                 PHARMACEUTICAL PERSONAL      [ ] 625 DRUG RELATED             I )422 APPEAL
I I 120        MARINE            I ) 315 AIRPLANE PRODUCT       INJURY/PRODUCT LIABILITY      SEIZURE OF PROPERTY                       28 USC 158           [ ) 376 QUI TAM
I I 130        MILLER ACT                 LIABILITY             I ] 365 PERSONAL INJURY             21 USC 881                I   ) 423 WITHDRAWAL           [ 1400 STATE
I I 140         NEGOTIABLE       I I 320 ASSAULT, LIBEL &                PRODUCT LIABILITY                                              28 USC 157                    REAPPORTIONMENT
                INSTRUMENT                SLANDER               I ] 368 ASBESTOS PERSONAL    I J590 OTHER                                                    [ ) 410 ANTITRUST
I I 150         RECOVERY OF      I I 330 FEDERAL                         INJURY PRODUCT                                                                      I I 430 BANKS & BANKING
               OVERPAYMENT &              EMPLOYERS'                     LIABILITY           PROPERTY RIGHTS                                                 I I 450 COMMERCE
                ENFORCEMENT               LIABILITY                                                                                                          I I 460 DEPORTATION
               OF JUDGMENT       I I 340 MARINE                 PERSONAL PROPERTY            I ) 820 COPYRIGHTS                                              I ) 470 RACKETEER INFLU-
I I 151        MEDICARE ACT      I I 345 MARINE PRODUCT                                      I ) 830 PATENT                                                           ENCED & CORRUPT
I I 152         RECOVERY OF               LIABILITY             I ] 370 OTHER FRAUD
                                                                                             I ) 835 PATENT-ABBREVIATED NEW DRUG APPLICATION                          ORGANIZATION ACT
                DEFAULTED        I ) 350 MOTOR VEHICLE          [ 1371 TRUTH IN LENDING                                                                               ( RICO)
                STUDENT LOANS    I I 355 MOTOR VEHICLE                                       I ) 840 TRADEMARK                                               I I 480 CONSUMER CREDIT
               (EXCL VETERANS)            PRODUCT LIABILITY                                                                   SOCIAL SECURITY                I I 490 CABLE/SATELLITE TV
I I 153         RECOVERY OF      I I 360 OTHER PERSONAL
               OVERPAYMENT                INJURY                I ] 380 OTHER PERSONAL       LABOR                            [   I 861 HIA (1395ft)         li,l 850 SECURITIES/
               OF VETERAN'S      I I 362 PERSONAL INJURY -               PROPERTY DAMAGE                                      [   I 862 BLACK LUNG (923)               COMMODITIES/
                BENEFITS                  MEO MALPRACTICE       I J385 PROPERTY DAMAGE       I ) 710 FAIR LABOR               [   I 863 OIWC/OIWW (405(g))             EXCHANGE
I I 160         STOCKHOLDERS                                             PRODUCT LIABILITY               STANDARDS ACT        [   I 864 5510 TITLE XVI
                SUITS                                                                        I   J 720 LABOR/MGMT             [   I 865 RSI (405(g))
I   I 190      OTHER                                            PRISONER PETITIONS                       RELATIONS                                           I I 890 OTHER STATUTORY
               CONTRACT                                         I ) 463 ALIEN DETAINEE       I   ) 740 RAILWAY LABOR ACT                                                ACTIONS
I I 195        CONTRACT                                         I J 510 MOTIONS TO                                            FEDERAL TAX SUITS              I ) 891
               PRODUCT
                                                                                             II 751 FAMILY MEDICAL                                                     AGRICULTURAL ACTS
                                 ACTIONS UNDER STATIJTES                 VACATE SENTENCE
                                                                                             LEAVE ACT (FMLA)
               LIABILITY                                                 20 use 2255                                        I ] 870 TAXES (US Pla1nt1ff or
I ) 196     FRANCHISE            CIVIL RIGHTS                   I I 530 HABEAS CORPUS        I ) 790 OTHER LABOR                     Defendant)              I   I 893 ENVIRONMENTAL
                                                                I ) 535 DEATH PENALTY                   LITIGATION          [ I 871 IRS-THIRD PARTY                    MATTERS
                                 I ) 440   OTHER CIVIL RIGHTS
                                                                I ) 540 MANDAMUS & OTHER     I   ) 791 EMPL RET INC                  26 USC 7609             I I 895 FREEDOM OF
                                           (Non-Prisoner)                                               SECURITY ACT (ERISA)                                          INFORMATION ACT
REAL PROPERTY
                                 I I 441 VOTIN G                                                                                                             II   896 ARBITRATION
                                                                                             IMMIGRATION
I I 210        LAND              I I 442 EMPLOYMENT             PRISONER CIVIL RIGHTS                                                                        II   899 ADMINISTRATIVE
               CONDEMNATION      I I 443 HOUSING/                                            II462NATURALIZATION                                                 PROCEDURE ACT/REVIEW OR
I ) 220        FORECLOSURE                 ACCOMMODATIONS       I   I 550 CIVIL RIGHTS               APPLICATION                                                 APPEAL OF AGENCY DECISION
I I 230        RENTLEASE &       I I 445 AMERICANS WITH         I   ) 555 PRISON CONDITION  I ) 465 OTHER IMMIGRATION
               EJECTMENT                  DISABILITIES -        I   I 560 CIVIL DETAINEE             ACTIONS
                                                                                                                                                                 I I 950 CONSTITUTIONALITY OF
[ I 240        TORTS TO LAND              EMPLOYMENT                 CONDITIONS OF CONFINEMENT                                                                   STATE STATUTES
I I 245        TORT PRODUCT       I [ 446 AMERICANS WITH
               LIABILITY                  DISABILITIES -OTHER
I I 290        ALL OTHER          I J448 EDUCATION
               REAL PROPERTY




            Check if demanded in complaint:
                                                                           DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.N.Y.
r7l CHECK IF THIS IS A CLASS ACTION                                        AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?
l.!....J UNDER F.R.C.P. 23                                                 IF SO, STATE:

 DEMAND s4 ,000,000,0ij OTHER                                              JUDGE _ __ _ _ _ _ _ _ _ _ _ DOCKET NUMBER._ _ _ __ _
                                -------
Check YES only if demanded in complaint
JURY DEMAND:             00 YES [},JO                                      NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form IH-32).
                                Case 1:19-cv-04074 Document 2 Filed 05/07/19 Page 2 of 2
(PLACE AN     x   IN ONE BOX ONL Y)                                              ORIGIN
[BJ 1   Original       0   2 Removed from              O 3 Remanoeu O 4 Reinstated or         0    5 Transferred from O 6         Multidistnct       0   7   Appeal to D1stnct
                                                                                                        (Specify D1stnct)         Litigation                 Judge from
        Proceeding           Stale Court                    from                Reopened
                                                                                                                                  (Transferred)              Magistrate Judge
                                                            Appellate
                       0    a.   all parties represented    Court
                                                                                                                            0   8 Mulbdistnct L1bgabon (Direct File)
                       0    b    At least one party
                                 is prose.
(PLACE AN x IN ONE BOX ONLY)                                            BASIS OF JURISDICTION                                           IF DIVERSITY, IND/CA TE
0   1 U.S. PLAINTIFF       O2      U.S. DEFENDANT          IE) 3   FEDERAL QUESTION          0 4 DIVERSITY                              CITIZENSHIP BELOW.
                                                                   (U.S. NOT A PARTY)

                                    CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES O NLY)
         (Place an [X] in one box for Plaintiff and o ne box for Defendant)

                                  PTF      DEF                                             PTF DEF                                                             PTF     DEF
CITIZEN OF THIS STATE             I I 1 I 11          CITIZEN OR SUBJECT OF A              I 131 J3           INCORPORATED and PRINCIPAL PLACE                 I 1s Ix! 5
                                                       FOREIGN COUNTRY                                        OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE          [>el 2   [ I2       INCORPORATED or PRINCIPAL PLACE      I 14 I I 4         FOREIGN NATION                                   I I 6 [ I6
                                                       OF BUSINESS IN THIS STATE


PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)
CHRISTINE GRABLIS
Rutherford County, TN




DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)
MARK SCOTT, Miami-Dade County, FL




DEFENDANT(S) ADDRESS UNKNOWN
REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, I HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:
ONECOIN LTD. , Sophia, Bulgaria; RUJA IGNATOVA, Sophia, Bulgaria; KONSTANTIN IGNATOV,
Sophia, Bulgaria; SEBASTIAN GREENWOOD, Sweden



                                                                     COURTHOUSE ASSIGNMENT
I hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21 .



Check one:                                                                         □ WHITE PLAINS                           [R] MANHATTAN

DATE     05072019                                                                                   ADMITTED TO PRACTICE IN TH IS DISTRICT
                                                                   ECORD
                                                                                                    ( J NO
                                                                                                    (XI YES (DATE ADMITTED Mo.    6    Yr. 1998
RECEIPT#                                                                                            Attorney Bar Code # MB5973


Magistrate Judge is to be designated by the Clerk of the Court.

Magistrate Judge _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __ _ _ _ _ _ _ _ _ is so Designated .

Ruby J. Krajick, Clerk of Court by _ _ _ _ _ Deputy Clerk, DATED _ _ _ _ _ _ _ __

UNITED STATES DISTRICT COURT (NEW YORK SOUTH ERN)
